AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) dated as of
June 6, 2006, among Ferro Finance Corporation (the “Seller”), CAFCO, LLC (the
“Investor”), Ferro Electronic Materials, Inc., as an originator, Ferro
Corporation, as an originator (together with Ferro Electronic Materials, Inc.,
the “Originators”) and as collection agent, and Citicorp North America, Inc., as
agent (in such capacity, the “Agent”).

PRELIMINARY STATEMENTS.

(1) The Originators, the Collection Agent, the Seller, the Investor and the
Agent are parties to a Receivables Purchase Agreement dated as of September 28,
2000, as heretofore amended (the “Agreement”). Capitalized terms not defined
herein are used as defined in the Agreement.

(2) The parties desire to amend the definition of “Facility Termination Date”
set forth in the Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Amendment to Agreement. Upon effectiveness of this Amendment as
provided in Section 2 below, the definition of “Facility Termination Date” in
Section 1.01 of the Agreement is hereby amended by replacing the date “June 29,
2006” therein with the date “June 5, 2007”.

SECTION 2. Effectiveness. This Amendment shall become effective at such time
that: (i) executed counterparts of this Amendment have been delivered by each
party hereto to the other parties hereto and (ii) a letter agreement amending
and restating in its entirety that certain Fee Agreement, dated as of June 30,
2005, between Seller and Agent, in form and substance satisfactory to the Agent,
shall have become effective.

SECTION 3. Representations and Warranties. Each of the Seller and the Collection
Agent makes each of the representations and warranties contained in
Sections 4.01 and 4.02, respectively, of the Agreement (after giving effect to
this Amendment), and for the purpose of making such representations and
warranties, (i) each reference in Section 4.01 to “the Transaction Documents”
shall include this Amendment and (ii) each reference in Section 4.02 to “this
Agreement” shall be deemed to be a reference to both the Agreement and this
Amendment.

SECTION 4. Confirmation of Agreement. Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment, and as hereafter amended or restated. Except as herein expressly
amended, the Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.

SECTION 5. Confirmation of Undertaking Agreement. Ferro Corporation confirms and
agrees that, notwithstanding the effectiveness of this Amendment, the
Undertaking Agreement heretofore executed and delivered by it is, and shall
continue to be, in full force and effect, and the Undertaking Agreement is
hereby ratified and confirmed.

SECTION 6. Costs and Expenses. The Seller agrees to pay on demand all reasonable
costs and expenses in connection with the preparation, execution, delivery and
administration of this Amendment and any other documents to be delivered
hereunder including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agent and the Investors with respect thereto and
with respect to advising the Agent and the Investors as to the rights and
remedies of each under this Amendment, and all reasonable costs and expenses, if
any (including reasonable counsel fees and expenses), in connection with the
enforcement of this Amendment and any other documents to be delivered hereunder.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF).

[Remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 
 
FERRO CORPORATION
By:
 
Name:
Title:
 
FERRO ELECTRONIC MATERIALS, INC.
By:
 
Name:
Title:
 
FERRO FINANCE CORPORATION
By:
 
Name:
Title:
 
CAFCO, LLC
By: Citicorp North America, Inc.,
as Attorney-in-Fact
By:
 
Name: Junette M. Earl
Title: Vice President
 
CITICORP NORTH AMERICA, INC., as Agent
By:
 
Name: Junette M. Earl
Title: Vice President
 

2